IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-30551
                            Summary Calendar


COREGIS INSURANCE COMPANY,

                                                      Plaintiff-Appellee,

versus

TERRY A. BELL,

                                                                 Defendant,

PEGGY NAGELE,

                                                Intervenor-Appellant.
                           --------------------
              Appeal from the United States District Court
                  for the Eastern District of Louisiana
                              (96-CV-2502-F)
                           --------------------

                           November 26, 1999

Before POLITZ, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     This appeal arises from an action instituted in district court

by Plaintiff-Appellee Coregis Insurance Company (“Coregis”), which,

in its amended complaint, sought a ruling that a legal malpractice

claim    by   Intervenor-Appellant   Peggy   Nagele    against   Coregis’s

insured, Defendant Terry Bell, attorney at law, is excluded from

coverage under Bell’s malpractice policy, issued by Coregis, by




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
virtue of an express exclusion contained in the policy.1                     The

district court ultimately granted Coregis’s motion for summary

judgment to exclude Nagele’s claim against Bell and his law firm,

concluding that no material issues of fact exist, that the wording

of the subject policy exclusion is clear and unambiguous, and that

it applies to Nagele’s claim as a matter of law.              We affirm.

     In   abbreviated    form,    the    following    operable       facts   and

proceedings in the district court are relevant.           Nagele sought and

received the assistance of Attorney Bell, her brother-in-law, in

connection with a dispute arising from disagreements between Nagele

and her co-owner of a closely held corporation.           When all the dust

had settled, Nagele had neither stock nor payment for her stock,

her co-owner had no stock but had been paid for it, and Bell had

all the issued and outstanding stock.          Nagele filed a complaint

with the Office of Disciplinary Counsel of the Louisiana State Bar

Association in which she outlined her concerns and concluded that

“I have every intention of filing a lawsuit against Terry Bell and

the Bell Law Firm for his actions.”

     Within a very few months, Bell and the members of his firm

applied   to   Coregis    for     professional       errors    and    omission

(malpractice) insurance.         In completing the application, a key

question about actual or potential claims was answered in the



     1
        B. All CLAIMS arising out of any act, error, or omission,
or PERSONAL INJURY occurring prior to the effective date of this
policy if any INSURED at the effective date knew or could have
reasonably foreseen that such act, error, omission, or PERSONAL
INJURY might be expected to be the basis of a CLAIM.

                                     2
negative.2

     Several months after that, Nagele sued Bell in state court and

subsequently amended her petition to implead Coregis as a co-

defendant. Coregis then filed the instant action in district court

on the basis of diversity, seeking cancellation of the entire

policy for material misrepresentations.    After failing to obtain a

favorable summary judgment on that theory, Coregis amended its

complaint in an effort to avoid coverage of the Nagele claim by

virtue of the express policy exclusion.3

     The district court initially denied this motion for summary

judgment, but granted it on rehearing.     The court held that the

Coregis policy does exclude Nagele’s claim.    This appeal ensued.

     When the district court granted summary judgment, it filed a

lengthy written ruling reciting the facts and procedural history in

detail and analyzing the facts in light of the applicable law and

pertinent provisions of the policy.       We have now reviewed the

operable facts of this case as reflected by the record on appeal

and have carefully considered the applicable law as set forth in

the appellate briefs of counsel and in the district court’s Ruling

on Motion of April 3, 1998.   As a result, we are satisfied that the

legal analysis and conclusion of the district court are correct and


     2
        “After inquiry of each lawyer named in question 7, is the
applicant, its predecessor firm or any lawyer proposed for this
insurance aware of any circumstance, act, error, omission or
personal injury which might be expected to be the basis of a
claim or suit? If yes, please complete a claim information
supplement.”
     3
         See, supra n.1.

                                  3
free of reversible error.   No useful purpose would be served in

duplicating the effort of the district court by writing further in

this opinion.   Therefore, for the reasons stated by the district

court, its judgment excluding the Nagele claim from coverage of the

Coregis policy is, in all respects,

AFFIRMED.




                                4